Citation Nr: 0634417	
Decision Date: 11/07/06    Archive Date: 11/16/06	

DOCKET NO.  98-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  He served in Vietnam from May 1969 to April 1970.

A review of the evidence of record reveals that in November 
2002, the Board denied entitlement to service connection for 
PTSD.  The veteran and his representative appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2003, a Joint Motion 
for Remand and to Stay Proceedings was submitted to the 
Court.  Later that month, the Court issued an order granting 
the motion and vacating the November 2002 Board decision.  By 
remand dated in September 2003, the Board remanded the case 
for further development for both procedural and substantive 
purposes.  The case has been returned to the Board for 
appellate review.


REMAND

In order to grant service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that a 
stressful event or events occurred in service.  A medical 
opinion diagnosing PTSD does not suffice in and of itself to 
verify the occurrence of a claimed inservice stressor or 
stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

A review of the evidence of record reveals psychiatric 
diagnoses that include PTSD.  However, the evidence the 
veteran has provided thus far with regard to his experiences 
while serving in Vietnam with the artillery in 1969 and 1970 
has been insufficient to verify the presence of a stressor or 
stressors.  

His military personnel records show that he served with C 
Battery, 1st Battalion, 92nd Artillery in Vietnam from May 
1969 to April 1970.  His principal duty assignment during the 
entire time frame was as a cannoneer.  The records also 
reveal he was involved in the Tet 1969 Counteroffensive, as 
well as an unnamed campaign in the summer and fall of 1969.  
An attempt has not been made to obtain any information with 
regard to the activities of the unit at various times during 
the veteran's tenure in Vietnam.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements and assistance requirements 
set forth at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) are completely 
complied with and satisfied.

2.  The veteran should be asked one more 
time to provide more specific information 
regarding any stressful experiences he 
had while serving in Vietnam with Battery 
C, 1st Battalion, 92nd Artillery, between 
May 1969 and April 1970.  He is asked to 
indicate a 2 month specific period in 
which the stressor or stressors occurred.  
He is to be informed that this 
information is critical to obtain 
corroboration of any stressful event or 
events, and his failure to provide as 
complete a response as possible may 
result in the denial of his claim for 
service connection for PTSD.  

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802, should be 
contacted and asked to provide any 
information regarding the activities of C 
Battery, 1st Battalion, 92nd Artillery, 
in August and September 1969.  A history 
or command chronology for the unit should 
be obtained for that time frame or a time 
frame indicated by the veteran.  Any 
information obtained should be associated 
with the claims file.  If the efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims folder.

4.  Thereafter, if warranted by the 
evidence obtained, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should note that he or she has reviewed 
the claims folder.  All appropriate 
studies and tests, to include 
psychological testing, should be 
conducted.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by VA to be established for the 
record is sufficient to produce PTSD; 
(2) whether the criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record by VA and found 
to be sufficient to produce PTSD.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit requested is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he notified by VA.  He is hereby placed a notice that 
pursuant to the provisions of 38 C.F.R. § 3.655, failure to 
cooperate by not attending any requested VA examination may 
result in an adverse determination.  He is also placed on 
notice that he is to provide more specific information with 
regard to any stressful experiences he had while serving in 
Vietnam between May 1969 and April 1970.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

